Citation Nr: 1716647	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-00 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for a skin disorder, including a skin rash, pseudofolliculitis barbae, and boils.

6.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.

7.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for a low back disorder.

8.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for a pulmonary disorder with nose bleeds.

9.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1968.  He served in the Army National Guard of Wisconsin from July 1977 to July 1978, from August 1979 to May 1980, and from September 1985 to January 1991, during which he had active duty or active duty for training (ACDUTRA) from May 27 to June 10, 1978, January 12 to February 6, 1986, June 13 to June 27, 1987, on September 25, 1987, and from April 8 to April 23, 1988 (12/8/10 Military Personnel Records, pps. 1, 9).

This case comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The August 2009 decision denied service connection for bilateral hearing loss, tinnitus, and a left and right knee disorders, and declined to reopen the Veteran's previously denied claims for service connection for psychiatric and low back disorders.  

The February 2014 decision declined to reopen the Veteran's previously denied claims for service connection for a skin disorder, headaches, and a pulmonary disorder including headaches.  The Veteran perfected an appeal of this determination although the claims were not certified to the Board.  Additionally, the Veteran testified on such issues at the Board hearing noted below.  As such, the Board accepts jurisdiction of these issues.

In August 2016, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.


The reopened claim for service connection for a skin disorder and all the other remaining issues are addressed in the REMAND portion of the decision below and  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2007 RO decision declined to reopen the previously denied claim for service connection for a skin disorder; the Veteran did not submit a notice of disagreement and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the February 2007 RO decision that declined to reopen the previously denied claim for service connection for a skin disorder raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The February 2007 decision that declined to reopen the claim of entitlement to service connection for a skin disorder, including a skin rash, pseudofolliculitis barbae, and boils, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The evidence received since the February 2007 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence - skin disorder

A March 1998 rating decision denied service connection for a skin rash, finding that service treatment records were negative for complaint of, or treatment for, a skin rash.  This rating decision also then implicitly denied on lack of nexus too.

The Veteran was notified in writing of the RO's March 1998 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the March 1998 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In August 2004, the Veteran submitted a request to reopen his previously denied claim for service connection for a skin disorder (9/13/04 VA 21-4138 Statement in Support of Claim; 9/13/04 Third Party Correspondence).  A February 2007 rating decision found that new and material evidence was not received to reopen the claim.

The Veteran was notified in writing of the RO's February 2007 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d at 1367-68.  Hence, the February 2007 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the February 2007 decision includes VA medical records and examination reports, some duplicative of those previously considered, and the Veteran's written statements, and his oral testimony, in support of his claim.

During his August 2016 Board hearing, the Veteran testified that he first noticed issues with shaving, that involved bumps, while at Fort Hood in 1967.  See Board hearing transcript at page 23.  He reported his problem to the company clerk and first sergeant and was sent to the hospital and advised to use Magic Shave.  An appointment with a dermatologist was scheduled but the Veteran did not keep it.  Id. at 24.  The Veteran explained that pustules appeared when he shaved with razors.  Even when he used Magic Shave, his problems did not resolve and he had bumps and skin irritation.  The Veteran stated that he still had shaving problems.  Id.   

A June 2016 VA examiner diagnosed the Veteran with pseudofolliculitis barbae.

The Veteran's testimony relating to him noticing bumps in-service, using different lotions/creams, and continuing having shaving problems is new evidence and it is material as it related to an in-service event and a possible relationship to service.  This testimony, combined with other, new medical and other evidence, such as the 2016 VA examination report, relates to the previously unestablished elements of a current skin disability and a link between current skin disorder and service.  Accordingly, the standards under § 3.156(a) have been met and the claim is reopened.  Shade, 24 Vet. App. at 117-20.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder, including a skin rash, pseudofolliculitis barbae, and boils, is reopened.


REMAND

Reserve Service

Records show that the Veteran served in the Army National Guard of Wisconsin from July 1977 to July 1978, August 1979 to May 1980, and from September 1985 to January 1991 (12/8/10 Military Personnel Records, pps. 1-15).  Records of his earned retirement points reflect ACDUTRA from May 27-June 10, 1978, January 12-February 6, 1986, June 13-June 27 and September 25, 1987, and April 8-April 23, 1988 (12/8/10 Military Personnel Records, pps. 1, 9).  

All the Veteran's periods of active duty for training and inactive duty training (INADUTRA) have not been verified.  The finds that the AOJ should attempt to verify such period on remand.


Records

There are no service treatment records from 1986 to 1990 and the Veteran has several period of ACDUTRA during this timeframe.  The Board finds such records need to be obtained on remand as the may assist in substantiating the Veteran's issues on appeal.

In September 2010, the Veteran told a VA PTSD examiner that he received Social Security Administration (SSA) disability benefits for paranoid schizophrenia, depression, sleep apnea, and back and knee problems (9/14/10 VA Examination, page 4).  Records show he received SSA benefits in 2005 and 2006 (2/3/06 Third Party Correspondence, page 2).  The SSA decision and a complete copy of the Veteran's SSA records have not been associated with the claims file.  The records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claims.  38 C.F.R. § 3.159(c)(2) (2016).  

During his August 2016 Board hearing, the Veteran reported receiving private medical treatment from Dr. Z.N. for his headaches, nosebleeds, and knee and back disorders.  See August 2016 Board hearing transcript at 6.  As they may be relevant to his claims, VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

In August 2011, F. Ouseph, M.D., a psychiatrist, reported that the Veteran had PTSD and a major depressive disorder recurrent with psychosis (9/2/11 Medical Treatment Record Non Government Facility).  Efforts should be made to obtain all records regarding the Veteran's treatment by Dr. Ouseph as such records would be relevant to the pending psychiatric issue.  

The Veteran testified to repeated treatment for his back at VA medical facilities in Memphis, Milwaukee, and Dallas, and at the Bonham VA medical center (VAMC).  See Board hearing transcript at page 13.  

In July 2005, the Veteran reported treatment at the Memphis VAMC from January 1990 to December 2001 and at the Milwaukee VAMC from January 1984 to December 1990 (7/20/05 VA 21-4138 Statement in Support of Claim).  In 2001, he reported treatment at the Milwaukee VAMC from 1969 to 1990 (7/24/01 
VA 21-4142 Authorization for Release of Information) for nosebleeds, headaches, and symptoms of sleep apnea and hypertension.

The claims file contains medical records from the Memphis VAMC from 1993 to June 2003 (6/10/13 VVA CAPRI; 11/30/93 Medical Treatment Record Government Facility) and Bonham VAMC in July 2004 (9/28/04 Medical Treatment Record Government Facility) and from August 2004 to April 2005 (2/1/05 Medical Treatment Record Government Facility; 1/26/06 VAMC Report of Hospitalization).  

There are records of the Veteran's hospitalization at the Milwaukee VAMC from February to September 1990 (3/25/94 VA 100-1000 Hospitalization Summary and/or the Compensation and Pension Exam Report).

In September 2009, the Veteran specifically requested the RO to obtain records of his treatment at the Dallas VAMC from January 2002 to September 2009 (9/14/09 VA 21-4138 Statement in Support of Claim).  A note on the Veteran's request indicates there were "too many" records to print.  The claims file contains some records of his treatment in the North Texas Healthcare System (Dallas) from June to July 2004 (9/28/04 Medical Treatment Record Government Facility), July to November 2005 (11/22/05 Medical Treatment Record Government Facility), in January 2006 (1/26/06 Medical Treatment Record Government Facility), and from April to August 2009 (7/20/09 Medical Treatment Record Government Facility; 8/21/09 Medical Treatment Record Government Facility).  

VA has a duty to obtain the records identified by the Veteran.  38 U.S.C.A. § 5103A(b)-(c).

Recent medical records regarding the Veteran's treatment in the North Texas VA Health Care System (HCS), including the Fort Worth VA Clinic and Outpatient Center (OPC), since July 2016, should also be obtained.


Skin

A January 1968 service treatment record reflects the Veteran's complaint of a rash below his chin on his neck as a result of shaving (2/14/07 STR Medical Annotated, p. 59).  The area became sore and there were some ingrown hairs.  Topical medication and skin soaks were prescribed.

The June 2016 VA examiner diagnosed the Veteran with pseudofolliculitis barbae, and opined that a skin disorder, including a rash and pseudofolliculitis barbae, was less likely than incurred in active service.  The examiner reasoned that there was no evidence of a skin condition, including a rash or pseudofolliculitis barbae, during a September 1968 examination prior to the Veteran's discharge, or in Reserve examinations.  The examiner noted that "considering the available medical records I can not find supportive documents during the time of his service that show any connection of his complaints to his service."  Based on this statement and the rationale provided, it is unclear if the examiner considered the January 3, 1968 service treatment record discussed in the previous paragraph.  

In light of the examiner's likely failure to consider all pertinent facts and the Veteran's 2016 testimony of in-service treatment and continued skin problems after service, the Board finds that the Veteran should be provide a new VA examination and opinion.  

Accordingly, the case is REMANDED for the following actions:

1. Take appropriate steps to verify all specific periods of the Veteran's ACDUTRA and INACDUTRA (not retirement points) and obtain any additional service treatment records for his Reserve service with the Army National Guard of Wisconsin.

Efforts to obtain verification and service treatment records must continue until it is received, unless it is reasonably certain that records verifying such service do not exist, or that further efforts to obtain such records would be futile.  Document all requests and responses in the claims file, to include, if possible, a memorandum summarizing such steps.

2. Obtain all medical records regarding the Veteran's treatment at the Dallas VAMC from January 2002 to September 2009, the Memphis VAMC since January 1990, the Milwaukee VAMC from 1969 to December 1990, and in the North Texas HCS (including the Forth Worth OPC) since July 2016.  

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

3. Request that the Veteran complete authorizations for VA to obtain all private medical records regarding his psychiatric treatment by Dr. Ouseph, and medical treatment for headaches, nosebleeds, and knee and back disorders by Dr. Z.N.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b.  If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

4. Obtain the SSA disability decision, all records considered in conjunction with its decision, and any subsequent determinations regarding the Veteran's claim for disability.

5. After completing the all of the development requested above in #1-#4, schedule the Veteran for a VA examination by a dermatologist to determine whether any current skin disability is related to service.  An examination conducted by a medical professional other than a physician is not acceptable.  [If a physician is not available to conduct the actual examination, then a physician must review the examination report and answer the following.]  After completion of the examination and review of the record, the examiner should answer the following questions:

a. Does the appellant have pseudofolliculitis barbae, a skin rash, boils, or another skin disorder, that at least as likely as not began in active service or is otherwise the result of a disease or injury in such service.(including the notation in the January 3, 1968 service treatment record discussing a rash below his chin resulting from shaving, with ingrown hairs).

b.  The examiner should provide a comprehensive rationale for each opinion given. 

c. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

d. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

6. If any benefit on appeal remains denied, then issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


